Title: To George Washington from James Napper Tandy, 22 December 1795
From: Tandy, James Napper
To: Washington, George


          
            Tuesday Morn. 22d Decr 95
          
          Jas Napper Tandy, presents his most respectful Complimts to the President of the United States; and incloses him a Letter from their mutual Friend Sir Edward Newenham—and Tandy will take the Liberty of waiting upon his Excellency tomorrow, Or attend any other time he may think proper to appoint; to receive his Commands—previous to his writing to the Knight.
        